Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Speranza (US 2003/0072977) is one of the closest prior arts of record. This is because Speranza discloses a power system (figures 1-3 #10, [0029]) comprising a primary power source (figures 1-3 #32, [0029]), a load (figures 1-3 #36, [0029]), a fuel cell (figures 1-3 #34, [0031]), a hydrogen storage (figures 1-3 #64, [0031]), a fuel processor (figures 1-3 #62, [0031], [0007]-[0008]) a detection device (figures 1-3, the controller also seen as the watch dog circuit). These are all the required physical components of the instant claimed inventions. Furthermore, the fuel cell system is used as a backup power to the primary power source ([0008], [0032], [0040]-[0041] and discussed throughout). However, electrical energy is required for the electrolysis cell to produce hydrogen. Thus, the electrolysis cell is producing hydrogen when there is an excess of power by the main power source not when the main power source cannot meet the demands of the load. This is the opposite of the instant claimed invention. Edlund (US 2011/0256459) and Givens (US 2011/0129745) are also relevant prior arts of record. However the PCT search report already discussed the differences between the prior art and the instant claimed invention and therefore the examiner directs the review of those prior arts to the PTC search report already made of record. Therefore, the instant claimed inventions are deemed novel and non-obvious and contribute to the advancements of hydrogen producing fuel cell systems. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.